DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ASTERJADHI et al (2017/0311258).

Regarding claim 1,  18,  ASTERJADHI et al (2017/0311258) discloses method for wireless communication performed by an access point (AP), comprising: 
establishing a restricted target wake time (TWT) session on a wireless medium for one or more wireless stations (STAs) associated with latency sensitive traffic, the restricted TWT session including one or more restricted TWT service periods (SPs) for communications on the wireless medium with only the one or more STAs associated with the latency sensitive traffic (ASTERJADHI: Fig. 3, ¶80, ¶66-68, ¶76-77, a TWT session is established that restricts access of STAs that have not been assigned access to the medium in the TWT service period; the TWT session includes TWT service periods; ¶36, the traffic is gaming application traffic (equivalent to the latency sensitive traffic)); 
transmitting a clear-to-send (CTS) frame on the wireless medium at a start of each restricted TWT SP of the one or more restricted TWT SPs, the CTS frame indicating to other STAs that the wireless medium is unavailable for a duration of the respective restricted TWT SP (ASTERJADHI: Fig. 3, ¶70-71, ¶76-77, ¶193, ¶68, ¶170, CTS is transmitted as a second message by the AP to one or more STAs; this NAV setting CTS indicates to the STAs other than the STAs accessing the medium in the TWT service periods, not to access the medium during the TWT service period); and 
transmitting latency sensitive data to, or receiving latency sensitive data from, the one or more STAs during at least one restricted TWT SP of the one or more restricted TWT SPs (ASTERJADHI: Fig. 3, ¶77, ¶75, Fig. 14, the data exchange of the gaming data UL/DL is performed during the TWT service period).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASTERJADHI et al (2017/0311258) in view of XIA et al (US 2021/0315009)
Regarding claim 2, 19, ASTERJADHI discloses method/device of claim 1/18, wherein a receiver address (RA) of the CTS frame is set to a configured address indicating that STAs belonging to the restricted TWT session are permitted to access the wireless medium during the respective restricted TWT SP (ASTERJADHI: ¶52-53, ¶58, ¶68, individually addressed CTS frame indicating the STAs ).
ASTERJADHI remains silent regarding address being MAC address.
However, XIA et al (US 2021/0315009) discloses address being MAC address (XIA: ¶411, STAs MAC address is used in the CTS to address the recipient STA).
A person of ordinary skill in the art working with the invention of ASTERJADHI would have been motivated to use the teachings of XIA as it provides a technique to address non-AP STA in a BSS as known in the standard. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ASTERJADHI with teachings of XIA in order to improve compatibility by using a standard technique using an 802.11 protocol network.

Regarding claim 3, ASTERJADHI modified by XIA discloses the method of claim 2, wherein the configured MAC address corresponds to a configured network allocation vector (NAV) setting for the other STAs (XIA: ¶411, MAC address corresponds to a CTS; ASTERJADHI: ¶68-69, CTS frame is the NAV settings for the non intended STAs ).

Claim(s) 4-5, 9-10, 12-16, 20-21, 25-29, is/are rejected under 35 U.S.C. 103 as being unpatentable over ASTERJADHI et al (2017/0311258) in view of CHU et al (US 2021/0360646)
Regarding claim 4, 20, ASTERJADHI discloses method of claim 1/18, further comprising: indicating a start of each restricted TWT SP (ASTERJADHI: ¶68-69, AP indicates the restricted TWT SPs).
ASTERJADHI remains silent regarding, however, CHU et al (US 2021/0360646) discloses  indicating that each of the other STAs is to terminate a transmit opportunity (TXOP) on the wireless medium at or before the start of each restricted TWT SP of the one or more restricted TWT SPs (CHU: ¶80, the other STAs, i.e. the stations not intended for the transmission in the restricted TWT SP, are indicated to terminate/end their TXOP).
A person of ordinary skill in the art working with the invention of ASTERJADHI would have been motivated to use the teachings of CHU as it provides a technique to prevent interference between wanted and unwanted transmission on the medium. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ASTERJADHI with teachings of CHU in order to improve reliability and reduce communication errors.
Regarding claim 5, 21, ASTERJADHI modified CHU discloses the method of claim 4/18, wherein the indication is included in a TWT Parameter Information field of a TWT element carried in one or more beacon frames (ASTERJADHI: ¶73, parameters field in a beacon is used to indicate TWT parameters).
Regarding claim 9, 25,  ASTERJADHI discloses a method of claim 1/18, wherein establishing the restricted TWT session (ASTERJADHI: ¶80, a negotiated TWT Session is established). ASTERJADHI remains silent, however, CHU et al (US 2021/0360646) discloses transmitting a frame indicating a latency sensitive traffic priority associated with the restricted TWT session; and receiving, from each of the one or more STAs, a request to become a member of the restricted TWT session based on the indicated latency sensitive traffic priority (CHU: ¶60-61, ¶63, AP announces high priority traffic session and the STA requests TWT agreement based on the priority traffic indication).
A person of ordinary skill in the art working with the invention of ASTERJADHI would have been motivated to use the teachings of CHU as it provides a technique to prioritize communication which is critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ASTERJADHI with teachings of CHU in order to improve prioritized treatment of important transmission.

Regarding claim 10,26, ASTERJADHI modified CHU discloses method of claim 9/18, wherein the indicated latency sensitive traffic priority corresponds to one or more selected traffic identifiers (TIDs) (CHU: ¶51, TID indicates priority).

Regarding claim 12,27, ASTERJADHI modified CHU discloses method of claim 10/26, further comprising: permitting the one or more STAs to transmit or receive only traffic corresponding to the one or more selected TIDs during each restricted TWT SP of the one or more restricted TWT SPs (CHU: ¶69, the traffic to be communicated in the TWT session with the TWT SPs would have the assigned TID).

Regarding claim 13,28, ASTERJADHI modified CHU discloses method of claim 9/25, wherein the frame comprises one or more of a beacon frame, a probe response frame, an association frame, or a re-association frame (CHU: ¶66, beacon frame is used for announcement).

Regarding claim 14, ASTERJADHI modified CHU discloses a method of claim 9/24, wherein the frame includes one or more TWT parameters associated with the restricted TWT session (CHU: ¶60, parameters regarding the traffic and capabilities of the apparatus is included in the frame of announcement).

Regarding claim 15, ASTERJADHI modified CHU discloses a method of claim 9/24, wherein method of claim 14, wherein the one or more TWT parameters are included in a TWT Parameter Information field of a TWT element carried in one or more beacon frames (CHU: ¶60, parameters in specific information element which is equivalent to parameter information element).

Regarding claim 16, 29  ASTERJADHI modified CHU discloses method of claim 14/28, wherein the one or more TWT parameters indicate whether the restricted TWT session is a peer-to-peer TWT session (ASTERJADHI: ¶44, peer-to-peer session).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASTERJADHI et al (2017/0311258) in view of CHU et al (US 2021/0360646), as applied to claim 10 above, further in view of FORD et al  (US 2022/0217078)
Regarding claim 11, ASTERJADHI modified by CHU discloses method of claim 10, wherein the indicated latency sensitive traffic priority corresponds to a selected traffic flow identified by an identifier (CHU: ¶51, TID indicates priority).
 ASTERJADHI modified by CHU remains silent reading, however, FORD et al  (US 2022/0217078) discloses the identifier to be IP 5-tuple or an IPv6 flow label, wherein the indicated latency sensitive traffic priority corresponds to a selected traffic flow identified by an IP 5-tuple or an IPv6 flow label (FORD: ¶102, traffic identifier being the IPv6 flow label).
A person of ordinary skill in the art working with the invention of ASTERJADHI modified by CHU would have been motivated to use the teachings of FORD as it provides a technique to use identification of the latest IP version protocol. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ASTERJADHI modified by CHU with teachings of FORD in order to improve compatibility.




Claim(s) 6-8, 22-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over ASTERJADHI et al (2017/0311258) in view of KWON et al (US 2019/0289625)


Regarding claim 6, 22, ASTERJADHI discloses a method/device of claim 1/18.
ASTERJADHI remains silent, however, KWON et al (US 2019/0289625) discloses detecting an absence of data transmissions from the one or more STAs for more than a time period during a respective restricted TWT SP (KWON: ¶126, it is detected that there are no transmissions with STA); and 
releasing control of the wireless medium during a remaining portion of the respective restricted TWT SP based on detecting the absence of data transmissions from the one or more STAs (KWON: ¶127, a CF-END frame is transmitted on the wireless medium).
A person of ordinary skill in the art working with the invention of ASTERJADHI would have been motivated to use the teachings of KWON as it provides a technique to minimize unnecessary holding of resources from being released. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ASTERJADHI with teachings of KWON in order to improve efficiency of resource utilization.

Regarding claim 7, 23, ASTERJADHI modified by KWON discloses method of claim 6/22, wherein releasing control of the wireless medium includes transmitting a contention-free end (CF-END) frame on the wireless medium (KWON: ¶127, a CF-END frame is transmitted on the wireless medium).

Regarding claim 8, 24,  ASTERJADHI modified by KWON discloses method of claim 6/23, further comprising: receiving uplink (UL) data from one or more of the other STAs during the remaining portion of the respective restricted TWT SP (KWON: ¶125, ¶127, a CF-END frame is transmitted on the wireless medium indicating releasing of the channel to other STA which is then allowed to set TXOP).


Claim(s) 17, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASTERJADHI et al (2017/0311258) in view of KWON et al (US 2020/0015269)
Regarding claim 17, 30,  ASTERJADHI discloses method of claim 1/18, wherein establishing the restricted TWT session (ASTERJADHI: Fig. 3, ¶80, ¶66-68, ¶76-77, a TWT session is negotiated and established).
ASTERJADHI remains silent regarding, however, KWON2 (KWON et al (US 2020/0015269)) discloses the establishing includes: determining a periodicity of the latency sensitive traffic associated with at least one of the one or more STAs; and configuring a TWT interval based on the determined periodicity (KWON: ¶86, the periodicity is determined and the TWT session is established based on the periodicity).
A person of ordinary skill in the art working with the invention of ASTERJADHI would have been motivated to use the teachings of KWON2 as it provides a technique to improve the effectiveness of the TWT parameters by considering the traffic properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ASTERJADHI with teachings of KWON2 in order to improve effectiveness of the parameters.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461